ANSTEAD, Judge,
concurring specially.
This is an unusual case both substantively and procedurally. It is unusual procedurally because an evidentiary hearing was initially conducted, but never completed. It is unusual substantively, not only for the reasons set out in Judge Farmer’s opinion, but also because the main witness called in appellant’s behalf was his former counsel, now a sitting circuit court judge, whose testimony explicitly and candidly supports appellant’s claims. That includes testimony of counsel’s absolute inability and disability (by virtue of substantial and severe personal problems) to defend appellant, as well as testimony vouching for the recent discovery of important new evidence casting doubt on appellant’s guilt. Under these circumstances I believe that appellant has made a prima facie showing that entitles him to an evidentiary hearing. What the ultimate result will be must necessarily await the completion of that hearing, and the trial court’s resolution of the contested issues and application of the appropriate legal standards.